 

 

 

Case 9:19-cv-80647-RKA

nA AND ATHAN

OMNES) Pre
16

008 : 178 38 M MRE: , MEDICAL CENTER

iain

Uninsured Patient Information Document

Document 21-2 Entered on FLSD Docket 06/14/2019 Page 1of1

This document is intended to help provide uninsured patients with an understanding of
the financial aspects of their healthcare. Patients covered by automobile, third party
liability or other reimbursement that may be billed for these services, will not qualify for
the uninsured discount,

This document also provides options available to assist you in resolving your account. In
an effort to assist uninsured patients, HCA will apply a discount to your account and then
wil! work with you to resolve your remaining account balance.

The following information is an outline of how an uninsured account will be processed
and the discount options that may be available to you. If you have received an elective
cosmetic or flat rate procedure, these discounts do not apply, Otherwise, HCA discounts
all uninsured bills. The discounted balance due on the account is expected to be paid in
full at the time of service.

Total charges for services provided are applied to the account

Uninsured discount is applied to total charges, thereby reducing the account balance
If you are unable to pay the discounted account balance in full, we will work with you
to establish monthly payment arrangements. ‘

e Ifyou cannot establish monthly payment arrangements, we will assist you with
applying for Medicaid assistance

* If you obtain Medicaid we will bill them and you will only be responsible for any
non-covered charges

e Ifyou do not qualify for Medicaid, you may complete the Financial Assistance
Application, provide supporting documentation as needed and have this visit
reviewed for a potential Charity discount

¢ If you qualify for a Charity discount based upon Federal Poverty Guidelines, your
account will be considered paid in full. If you do not meet the required Federal
Poverty Guidelines, you will need to make arrangements to resolve your bill
immediately.

e You are aware that by representing that there ig no insurance, the facility is relying on
your representation. You agree that if an uninsured discount is applied to your
account and insurance is available, the uninsured discount will be rescinded and the
account balance adjusted accordingly so that full payment is required.

HCA provides a 100% discount on approved charity accounts. All other uninsured

accounts Millweceive fal dscount. REDACTED
tj "GH [Le

~~ ‘ . . D

mite ee 5 alererp earn bo
yy ge OV _—

Warneke Seng Date

  
  

 
